Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of the amendment filed 9/8/2022. Claims 1-3 and 5-18 are pending. Claim 4 is canceled. Claims 1, 5-14 and 16-18 were amended. 

Response to Arguments
Applicant's arguments filed 9/8/2022 have been fully considered but they are not persuasive. 
The applicant argues on page 15 or arguments, “Thus, no matter how the teachings of the ‘823 application, the ‘866 patent, and the ‘216 application are combined, the combination does not teach or suggest the sequence controlling circuitry recited in amended Claim 1.” Respectfully, the examiner maintains the claimed invention would be obvious to one of ordinary skill in the art in view of the prior art. 
Yu (reference ‘823 as cited by the applicant) teaches separating NMR signal from water and signals from fat. Yu notes in [0005] that conventional fat suppression methods treat fat as only having one resonant frequency, however, notes in [0006] that “Fat has a complex spectral profile that includes multiple resonant frequencies…Conventionally, it is only the 210 Hz fat peak that is targeted in fat suppression methods and modeled in water-fat decomposition methods; however, the leased to undesired effects, especially when performing quantitative studies.” Yu continues in [0007]-[0008] that by treating fat as having a single resonant frequency results in multiple undesired effects including failing to completely separate water signals from fat signals and leads to incomplete suppression of fat reduces the desired contrast between water and adipose tissue in decomposed water images, an effect that can make the visualization of abnormalities difficult and could result in overlooking tumors. Thus, Yu clearly teaches a motivation for separating signals from water and two or more fat signals.
The examiner maintains Yu teaches a pulse sequence server 18 which would be equivalent to the claimed “sequence controlling circuitry” in combination with teachings of Maier (reference ‘866 in applicant’s arguments) and Suh (reference ‘216 in applicant’s arguments). Yu teaches in [0027] wherein the pulse sequence server 18 is responsible for producing RF pulses of the desired frequency, phase and pulse amplitude waveform. Yu further teaches wherein the signals are measured at N different echo times (wherein examples include wherein N = 6 or N = 3) such that the relative amplitudes of the fat spectral peaks are calculated and the relative amplitudes are employed to produce an accurate separation of the fat and water signals. 
Thus, Yu clearly teaches a magnetic resonance imaging apparatus, comprising: sequence controlling circuitry configured to acquire a first piece of data by executing a first pulse sequence having a first Echo Time (TE) value, to acquire a second piece of data by executing a second pulse sequence having a second TE value different from the first TE value, and to acquire a third piece of data by executing a third pulse sequence having a third TE value different from the first and the second TE values, and processing circuitry configured to extract a signal related to water, a signal related to the first fat, and a signal related to the second fat, based on of the first piece of data, the second piece of data, and the third piece of data.
In contrast to the pending application, Yu fails to explicitly teach: 
“wherein the first pulse sequence, the second pulse sequence, and the third pulse sequence are executed such that a center frequency is equal to a frequency corresponding to a chemical shift of a fat, and wherein the second pulse sequence is executed such that the second TE value causes a signal of protons of a first fat and a signal of protons of a second fat to have phases opposite to each other;”

Regarding the limitation “wherein the first pulse sequence, the second pulse sequence, and the third pulse sequence are executed such that a center frequency is equal to a frequency corresponding to a chemical shift of a fat,” the examiner maintains such a limitation would be obvious and would not be a reasonable basis for allowability for multiple reasons as outlined below. 
First, while the pending application only references setting the centering frequency to a frequency corresponding to a chemical shift of fat in situations wherein water is not present. See [0047]-[0048] and [0093]-[0110]. For example, [0048] states, “For example, with a fat tissue containing no water, it is possible to perform rendering processes effectively by selecting the center frequency in the manner.” And [0094] states, “Fat tissues do not necessarily contain water. Accordingly, with respect to fat tissues containing no water, for example, the sequence controlling circuitry 120 is able to efficiently perform data acquisitions by arranging the center frequency to be equal to a frequency other than the chemical shift of water.” 
The examiner maintains that the only motivation for setting the centering frequency to fat instead of water disclosed in the pending application is in situations wherein water is not present. This stands in contrast to claim 1 which specifically states that one of the signals extracted is related to water. The pending application provides no further motivation or unexpected result for setting the centering frequency to the frequency of fat unless water is not present. Further, as best understood by the examiner, choosing to set the centering frequency to fat instead of water would produce substantially identical results in a situation where signals from both water and fat are present. Thus, the examiner must reasonably conclude that 1) the only motivation for setting the frequency to fat instead of water is if water is not present which would be an obvious choice for one of ordinary skill in the art, and 2) if both water and fat are present, the choice of setting the centering frequency to the frequency of water or fat would still produce the same result and, therefore, would be a clear matter of design choice without providing any new or unexpected result.   
Second, as best understand by the examiner this limitation would be a mere matter of design choice which would not produce any new or unexpected results as supported by Maier. One of ordinary skill in the art would appreciate the choice of resonant frequency would merely shift the frequency spectrum in a predictable manner and change the calculations in a predictable way in accordance to well-known principles of NMR. The examiner’s position that the above limitation would be obvious is supported by Maier which teaches in col. 1, lines 36-60 that adjusting the frequency of the RF transmitter and receiver is “common practice”. The frequency positions of the water and different fat peaks is due to the different Larmor frequency of the protons in different substance and that “For example, the displayed MR signal may show two peaks, one at the Larmor frequency for fat protons and one at the Larmor frequency for water protons. The operator may choose either frequency, of a frequency therebetween, depending on the particular MR measurement to be conducted.” One of ordinary skill in the art would appreciate that each peak would correspond to a proton having a respective Larmor frequency and selecting the centering frequency would be an obvious design choice for one of ordinary skill in the art without providing any new or unexpected result. 
Third, one of ordinary skill in the art would understand the consequence of shifting the centering frequency from water to fat in regards to Suh. Although not explicitly stated, one of ordinary skill in the art would appreciate that the centering frequency for the embodiment of Fig. 8 would reasonably be interpreted as being set to the Larmor frequency of water since the phase of the water component is independent of TE, i.e. the Larmor frequency of water is equal to the frequency of the transmitter and receiver. This is further illustrated in the equations of [0137] as the contribution from water W is always positive, in contrast to the signal from fat F which is dependent on TE. One of ordinary skill in the art would appreciate that if one were to change the centering frequency from water to fat then equivalent equations would be derived in an obvious manner wherein the signal from fat F is always positive and the signal from water would depend on TE. As such, one of ordinary skill in the art would understand that by switching the centering frequency from the frequency of water to the frequency of fat would change the equations in a predictable manner yet still achieve a substantially identical result. 
Regarding the limitation “wherein the second pulse sequence is executed such that the second TE value causes a signal of protons of a first fat and a signal of protons of a second fat to have phases opposite to each other;” the examiner acknowledges that such limitations are not taught or suggested in Yu. However, the method disclosed in the pending application is substantially similar to that disclosed in Suh such that Suh could have alternatively been selected as a primary reference. 
Suh teaches an equivalent method as disclosed in the pending application except rather than separating a signal from water, first fat, and second fat as taught in the pending application, Suh teaches separating a signal from water, fat, and a target of interest. 
The applicant states in arguments on page 14 that Suh is directed to a frequency shift caused by a contrast agent. However, as best understood by the examiner, the method disclosed would be generally applicable to any target of interest regardless of whether a contrast agent was applied. For example, nothing in the embodiment of Fig. 8 as discussed in [0132]-[0142] requires a contrast agent. Only the embodiment of Fig. 6 and [0120] teaches wherein “the target object T means a part of interest that has undergone a resonance frequency shift due to injection of a contrast agent.” Further, para. [0002] states “The disclosure relates to methods and apparatuses for acquiring magnetic resonance (MR) signals, and more particularly, to methods and apparatuses for separating MR signals with respect to water, fat, and a part of interest of an object based on a Dixon method.” As such, nothing in Suh requires that the target signal T is limited to signals arising from a contrast agent and would reasonably be applicable to any three signals having different Larmor frequencies. The examiner maintains one of ordinary skill in the art would appreciate that the method disclosed in Fig. 8 would be applicable to any target of interest without or without the use of a contrast agent. 
In the opinion of the examiner, it would be obvious to one of ordinary skill in the art to combine Yu which teaches separating signals from water and two different types of fats using multiple measurements having different TE values with Suh which teaches wherein a TE is selected such that two of the signals have opposite phases to arrive at the limitation as claimed. In Yu the TE values are incremented in steps and not determined based on the water and fat signals or the phases of the water and fat signals. Suh teaches separating signals from water, fat, and a target of interest based on TE values determined such that one of the TE values results in the signals for water and fat to have phases opposite that of the target of interest as shown for TE=TE2 in Fig. 8. Additionally, Suh would teach the limitation as claimed if the target of interest were a second fat as taught in Yu. Further, as best understood by the examiner, whether the two signals with opposite phase were selected to be water-fat, water-target of interest, or fat-target of interest would be a matter of design choice which would yield substantially identical results. Therefore, the examiner maintains the limitations as claimed would have been obvious to one of ordinary skill in the art in view of the combination of Suh and Yu as a whole. 
An alternative rejection could have reasonably been made with Suh as the primary reference by simply replacing the target of interest with a second fat as taught in Yu. Changing the centering frequency or selecting a TE such that the signals for the two fats have opposite phases would be mere design choices which would change the math in a predictable manner while still yielding the same results of separating signals from water, fat, and a target of interest in an equivalent manner as claimed without requiring any undue experimentation or providing any new or unexpected result. As such, the examiner maintains the claimed invention would be obvious to one of ordinary skill in the art based on the combination as a whole.

In response to specific arguments presented by the applicant:
The applicant argues on pages 12-13 that:
The '823 application is directed to a method for producing an image having a suppressed signal from a selected species with a magnetic resonance imaging (MRI) system, the method including acquiring, with the MRI system and at a plurality of different echo times, NMR image signals from a subject containing the selected species, wherein the selected species has a resonant frequency spectrum with multiple peaks and each peak having a known resonant frequency; reconstructing images from the acquired NMR image signals; determining, from the reconstructed images, a relative peak amplitude for at least one of the multiple peaks; and producing, using the reconstructed images and the determined at least one relative peak amplitude, the image having a suppressed signal from the selected species. 

Further, as noted by the Office Action, '823 paragraph 36 states that image data from each slice is acquired a plurality of times and the echo time (TE) is incremented during successive acquisitions, resulting in N sets of image data for each prescribed slice location corresponding to N different echoes. 
 
However, as admitted by the Office Action, the '823 application fails to disclose sequence controlling circuitry configured to execute the first pulse sequence, the second pulse sequence, and the third pulse sequence such that a center frequency is equal to a frequency corresponding to a chemical shift of a fat, as recited in amended Claim 1. 

Further, as admitted by the Office Action, the '823 application fails to disclose that the second pulse sequence is executed such that the second TE value causes a signal of protons of a first fat and a signal of protons of a second fat to have phases opposite to each other, as recited in amended Claim 1.

As discussed above, the examiner agrees with the Yu teaches separating signals from water, a first fat, and a second fat using measurements performed with N measurements performed at different echo times (TE) which are incremented. Suh teaches separating signals from water, fat, and a target of interest wherein measurements are collected at different times wherein the echo times are chosen such that at one of the echo times a first signal from water has a signal opposite in phase to a second signal from fat. While Suh doesn’t teach wherein a first fat or a second fat have phases opposite to each other, the same result would be achieved using a TE wherein the signals from water and fat had opposite phases, the signals from water and target of interest had opposite phases, or the signals from fat and the target of interest had opposite phases without requiring any undue experimentation. Thus, it would be obvious to one of ordinary skill in the art to combine of Yu and Suh to teach separate signals from water, a first fat, and a second fat. While Suh teaches wherein TE=TE2 is selected such that the signal from water and fat have opposite phases from the target T it would be obvious to one of ordinary skill in the art to teach wherein two fats would have opposite phases if the target of interest were a second fat.
Regarding applicant’s arguments with respect to the ‘866 patent, the examiner does not disagree with the applicant’s arguments. The examiner relied on this patent as support that the selection of the centering frequency is a matter of design choice. One of ordinary skill in the art would appreciate that the centering frequency may be set to any of the frequencies of interest and achieve substantially identical results. Changing the centering frequency from the frequency of water to the frequency of fat would change the embodiment shown in Fig. 8 and the equations of [0122]-[0137] of Suh in a predictable way and produce the same result of separating a signal from water, fat, and a target of interest in an equivalent manner as if the centering frequency were set at the frequency of water. The only motivation/benefit cited in the pending application for setting the centering frequency to be equal to the frequency of fat instead of the frequency of water is in situations where water is not present.
Regarding applicant’s arguments to the ‘216 application, the examiner maintains that Suh teaches in Fig. 8 wherein an echo time is selected TE=TE2 is selected such that the signal from water and fat have opposite phases as the target. While Suh does not teach the limitations exactly as claimed, one of ordinary skill in the would appreciate that Suh teaches the limitation as claimed if the target of interest of Suh were a second fat as taught in Yu. 
Therefore, the examiner maintains the limitations as claimed would be obvious to one of ordinary skill in the art in view of the combination of references as a whole. Any variations would be obvious variations which produce the same result without any undue experimentation or providing any new or unexpected results. As such, the examiner maintains claims 1-3 and 5-18 stand rejected as outlined below.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 5-8, and 11-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. US 2009/0261823 (Yu) in view of Maier US 4,806,866 and Suh et al. US 2018/0217216 (Suh).

Regarding claim 1, Yu teaches a magnetic resonance imaging apparatus (MRI machine of Fig. 2) comprising:
sequence controlling circuitry configured to acquire a first piece of data by executing a first pulse sequence having a first Echo Time (TE) value, to acquire a second piece of data by executing a second pulse sequence having a second TE value different from the first TE value, and to acquire a third piece of data by executing a third pulse sequence having a third TE value different from the first and the second TE values (pulse sequence server 18 generates the pulse sequences wherein the echo time is incremented during successive acquisitions with N sets of data with N different echo times with data associated with each echo time; see paras. [0036]-[0042]); and
processing circuitry configured to extract a signal related to water, a signal related to the first fat, and a signal related to the second fat, on a basis of the first piece of data, the second piece of data, and the third piece of data (signals are extracted for signals related to water an signals related to k fat spectral peaks; see [0010], [0036]-[0042]; see Fig. 1).
Yu fails to explicitly teach wherein the sequence controlling circuitry executes the first pulse sequence, the second pulse sequence, and the third pulse sequence, in such a manner that a center frequency is equal to a frequency corresponding to a chemical shift of a fat, and wherein the second pulse sequence is executed such that the second TE value causes a signal of protons of a first fat and a signal of protons of a second fat to have phases opposite to each other.
Maier teaches wherein the sequence controlling circuitry executes the first pulse sequence, the second pulse sequence, and the third pulse sequence, in such a manner that a center frequency is equal to a frequency corresponding to a chemical shift of a fat (the RF frequency is set to the resonant frequency of fat or water, to the midpoint or centroid frequency, or to the highest of the peak frequencies; see col. 2, lines 29-34). 
Suh teaches wherein the second pulse sequence is executed such that the second TE value causes a signal of protons of the first fat and a signal of protons of the second fat to have phases opposite to each other (the pulses sequence is selected with a TE causing the signal from fat F and a target of interest to have phases opposite to each other, wherein it would be obvious to one of ordinary skill in the art for the target of interest to be a different fat peak as taught in Yu; see Fig. 8; see para. [0134]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the features wherein the sequence controlling circuitry executes the first pulse sequence, the second pulse sequence, and the third pulse sequence, in such a manner that a center frequency is equal to a frequency corresponding to a chemical shift of a fat as taught in Maier into Yu in order to gain the advantage of setting the main frequency to a peak of fat such that the received signal of the fat peak is always in phase with main frequency regardless of the TE in a manner consistent with fundamental principals of NMR; and wherein the second pulse sequence is executed such that the second TE value causes a signal of protons of the first fat and a signal of protons of the second fat to have phases opposite to each other as taught in Suh into Yu in order to gain the advantage of separating the signal from a fat signal and a target of interest in phase due to their different Larmor frequencies, wherein it would be obvious for the target of interest to be a second fat to characterize the complex fat spectrum of Yu.

Regarding claim 11, Yu further teaches a magnetic resonance imaging method to be implemented by a magnetic resonance imaging apparatus, comprising: acquiring a first piece of data by executing a first pulse sequence having a first Echo Time (TE) value, acquiring a second piece of data by executing a second pulse sequence having a second TE value different from the first TE value, and acquiring a third piece of data by executing a third pulse sequence having a third TE value different from the first and the second TE values; and extracting a signal related to water, a signal related to a first fat, and a signal related to a second fat, on a basis of the first piece of data, the second piece of data, and the third piece of data (see rejection for claim 1 above).

Regarding claims 12-14, Yu teaches a magnetic resonance imaging apparatus (MRI machine of Fig. 2) comprising:
sequence controlling circuitry configured to acquire a first piece of data by executing a first pulse sequence having a first Echo Time (TE) value, to acquire a second piece of data by executing a second pulse sequence having a second TE value different from the first TE value, and to acquire a third piece of data by executing a third pulse sequence having a third TE value different from the first and the second TE values (pulse sequence server 18 generates the pulse sequences wherein the echo time is incremented during successive acquisitions with N sets of data with N different echo times with data associated with each echo time; see paras. [0036]-[0042]); and
processing circuitry configured to extract a signal related to water, a signal related to a first fat, and a signal related to a second fat, on a basis of the first piece of data, the second piece of data, and the third piece of data (signals are extracted for signals related to water and signals related to k fat spectral peaks, and wherein conventionally only a 210 Hz fat peak corresponding to aliphatic fat is targeted in fat suppression methods and modeled in water-fat decomposition methods; see [0010], [0036]-[0042]; see Fig. 1).
Yu fails to explicitly teach wherein the sequence controlling circuitry executes the first pulse sequence, the second pulse sequence, and the third pulse sequence, in such a manner that a center frequency is equal to a frequency corresponding to a chemical shift of a fat, and wherein the second pulse sequence is executed such that the second TE value causes a signal of protons of the first fat and a signal of protons of the second fat to have phases opposite to each other, wherein the second pulse sequence is executed such that the second TE value causes a signal of aliphatic protons and a signal of polyunsaturated, olefinic, or unsaturated fat protons to have phases opposite to each other.
Maier teaches wherein the sequence controlling circuitry executes the first pulse sequence, the second pulse sequence, and the third pulse sequence, in such a manner that a center frequency is equal to a frequency corresponding to a chemical shift of a fat (the RF frequency is set to the resonant frequency of fat or water, to the midpoint or centroid frequency, or to the highest of the peak frequencies; see col. 2, lines 29-34). 
Suh teaches wherein the second pulse sequence is executed such that the second TE value causes a signal of protons of the first fat and a signal of protons of the second fat to have phases opposite to each other (the pulse sequence is selected with a TE causing the signal from fat F and a target of interest T to have phases opposite to each other, wherein it would be obvious to one of ordinary skill in the art for the fat F to correspond to aliphatic fat at 210 Hz as conventionally targeted in fat suppression methods as disclosed in Yu and the target of interest T to correspond to a different fat peak such as polyunsaturated, olefinic, or unsaturated fat protons to characterize a complex fat profile as disclosed in Yu; see Fig. 8; see para. [0134]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the features wherein the sequence controlling circuitry executes the first pulse sequence, the second pulse sequence, and the third pulse sequence, in such a manner that a center frequency is equal to a frequency corresponding to a chemical shift of a fat as taught in Maier into Yu in order to gain the advantage of setting the main frequency to a peak of fat such that the received signal of the fat peak is always in phase with main frequency regardless of the TE in a manner consistent with fundamental principals of NMR; and wherein the second pulse sequence is executed such that the second TE value causes a signal of protons of the first fat and a signal of protons of the second fat to have phases opposite to each other as taught in Suh into Yu in order to gain the advantage of separating the signal from a fat signal and a target of interest in phase due to their different Larmour frequencies, wherein it would be obvious for the target of interest to correspond to a second fat such as polyunsaturated, olefinic, or unsaturated fat to characterize the complex fat spectrum of Yu.

Regarding claims 16-18, see rejection for claims 12-14 above.

Regarding claim 2, Yu fails to explicitly teach wherein the sequence controlling circuitry executes the first pulse sequence, the second pulse sequence and the third pulse sequence as a linked one acquisition while maintaining a receiver gain at a same level. It would be obvious to one of ordinary skill in the art to perform the first, second and third pulse sequences while maintaining a receiver gain at the same level such that direct comparisons between signal amplitudes from measurements of the first, second, and third pulse sequences as the analysis would become much more difficult to make comparisons between the first, second, and third pulse sequences if the gain were adjusted from one measurement to the next. 

Regarding claim 3, Yu further teaches wherein the processing circuitry extracts the signal related to the water, the signal related to the first fat, and the signal related to the second fat, on a basis of values of a chemical shift of the water, a chemical shift of the first fat, and a chemical shift of the second fat (the chemical shifts are based on the chemical shifts between the different fat species and water; see para. [0001], [0036]-[0042]; see Fig. 1).

Regarding claims 5 and 15, Yu fails to explicitly teach wherein the fat is aliphatic fat. It would have been an obvious matter of design choice for one of ordinary skill in the art to determine which frequency is determined as the center frequency wherein the spectrum of the fat peaks is known and the determination of the exact centering frequency, for example corresponding to aliphatic fat, is arbitrary and would be an obvious design choice for one of ordinary skill in the art. Changing the centering frequency would be routine for one of ordinary skill in the art and would not provide any new or unexpected results.

Regarding claim 6, Yu further teaches wherein the processing circuitry generates one selected from between a two-dimensional image and a three dimensional image, on a basis of the signal related to the water, the signal related to the first fat, and the signal related to the second fat (two or three dimensional images are formed based on the water and fat signals; see para. [0034], [0055]-[0059]).

Regarding claim 7, Yu teaches fails to teach wherein the sequence controlling circuitry executes the first pulse sequence by using the first TE value that causes a signal of the water and a signal of the first fat to be in-phase with each other, the sequence controlling circuitry executes the second pulse sequence by using the second TE value that causes the signal of the water and the signal of the first fat to be out of phase with each other, and the sequence controlling circuitry executes the third pulse sequence by using the third TE value that causes the signal of the water and the signal of the first fat to be out of phase with each other.
Suh teaches wherein the sequence controlling circuitry executes the first pulse sequence by using the first TE value that causes a signal of the water and a signal of the first fat to be in-phase with each other (for TE4 the signal of water W and the signal of fat F are in phase; see Fig. 8), the sequence controlling circuitry executes the second pulse sequence by using the second TE value that causes the signal of the water and the signal of the first fat to be out of phase with each other, and the sequence controlling circuitry executes the third pulse sequence by using the third TE value that causes the signal of the water and the signal of the first fat to be out of phase with each other (for TE3 and TE1 the signal of water W and fat F are out of phase; see Fig. 8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the features wherein the sequence controlling circuitry executes the first pulse sequence by using the first TE value that causes a signal of the water and a signal of the first fat to be in-phase with each other, the sequence controlling circuitry executes the second pulse sequence by using the second TE value that causes the signal of the water and the signal of the first fat to be out of phase with each other, and the sequence controlling circuitry executes the third pulse sequence by using the third TE value that causes the signal of the water and the signal of the first fat to be out of phase with each other as taught in Suh into Yu in order to gain the advantage of forming images wherein various components are measured both in phase and out of phase in order to isolate different components during measurements and isolate signals from the different contributions.

Regarding claim 8, Yu fails to teach wherein the sequence controlling circuitry executes the first pulse sequence by using the first TE value that causes a signal of the first fat and a signal of the second fat to be in-phase with each other, the sequence controlling circuitry executes the second pulse sequence by using the second TE value that causes the signal of the first fat and the signal of the second fat to be out of phase with each other, and the sequence controlling circuitry executes the third pulse sequence by using the third TE value that causes the signal of the first fat and the signal of the second fat to be out of phase with each other.
Suh teaches wherein the sequence controlling circuitry executes the first pulse sequence by using the first TE value that causes a signal of the first fat and a signal of the second fat to be in-phase with each other (for TE4 the first fat F and the target of interest T are in phase, wherein it would be obvious for the target of interest T to correspond to a second fat as taught in Yu; see Fig. 8), the sequence controlling circuitry executes the second pulse sequence by using the second TE value that causes the signal of the first fat and the signal of the second fat to be out of phase with each other, and the sequence controlling circuitry executes the third pulse sequence by using the third TE value that causes the signal of the first fat and the signal of the second fat to be out of phase with each other (for TE1 and TE3 the first fat F and the target T are out of phase, wherein it would be obvious for the target of interest T to correspond to a second fat as taught in Yu; see Fig. 8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the features wherein the sequence controlling circuitry executes the first pulse sequence by using the first TE value that causes a signal of the first fat and a signal of the second fat to be in-phase with each other, the sequence controlling circuitry executes the second pulse sequence by using the second TE value that causes the signal of the first fat and the signal of the second fat to be out of phase with each other, and the sequence controlling circuitry executes the third pulse sequence by using the third TE value that causes the signal of the first fat and the signal of the second fat to be out of phase with each other as taught in Suh into Yu in order to gain the advantage of forming images wherein various components are measured both in phase and out of phase in order to isolate different components during measurements and isolate signals from the different contributions.

Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. US 2009/0261823 (Yu) in view of Maier US 4,806,866 and Suh et al. US 2018/0217216 (Suh), and in further view of Bydder et al. US 2015/0309137 (Bydder).

Regarding claims 9 and 10, Yu fails to teach wherein the processing circuitry receives, from a user, an input indicating types of the first fat and the second fat and, on a basis of a result of the received input, further establishes a setting about the first pulse sequence, the second pulse sequence, and the third pulse sequence, and the sequence controlling circuitry executes the first pulse sequence, the second pulse sequence, and the third pulse sequence, while maintaining a receiver gain at a same level; and wherein the processing circuitry receives, from a user, an input indicating a plurality of types of fat including an input indicating types of the first fat and the second fat and, on a basis of a result of the received input, further establishes a setting about three or more pulse sequences including the first pulse sequence, the second pulse sequence, and the third pulse sequence, the sequence controlling circuitry executes the three or more pulse sequences, and the processing circuitry extracts signals each related to a different one of the plurality of types of fat, on a basis of pieces of data obtained from the three or more pulse sequences executed by the sequence controlling circuitry..
Bydder teaches wherein the processing circuitry receives, from a user, an input indicating types of the first fat and the second fat and, on a basis of a result of the received input, further establishes a setting about the first pulse sequence, the second pulse sequence, and the third pulse sequence, and the sequence controlling circuitry executes the first pulse sequence, the second pulse sequence, and the third pulse sequence, while maintaining a receiver gain at a same level; and wherein the processing circuitry receives, from a user, an input indicating a plurality of types of fat including an input indicating types of the first fat and the second fat and, on a basis of a result of the received input, further establishes a setting about three or more pulse sequences including the first pulse sequence, the second pulse sequence, and the third pulse sequence, the sequence controlling circuitry executes the three or more pulse sequences, and the processing circuitry extracts signals each related to a different one of the plurality of types of fat, on a basis of pieces of data obtained from the three or more pulse sequences executed by the sequence controlling circuitry (As best understood by the examiner, the claim amounts to automating a process which could reasonably be performed by a person. For example, one of ordinary skill in the art would readily determine what fat signals are of interest, determining the sequence to image them, and controlling the pulse sequence as routine steps for performing the MR method as essential steps for that taught by Yu. Further, Bydder teaches using input parameters to determine the composition of fat and includes selecting initial values of the fat characterization parameters, and can include a process implementing an exemplary model of the signal versus echo time that includes estimation parameters, and includes a process to acquire data, a process to determine fat characterization parameters, and a process for implementing an exemplary model of the signal versus echo time that includes estimation parameters. Applying a constraint that the phases should be equal at a certain echo-time can provided a better model of the MR physics and has advantages due to the fact that fewer parameters need to be estimated. See paras. [0030], [0039], [0104]; see Table 1; see Figs.2A, 2B, and 9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the features wherein the processing circuitry receives, from a user, an input indicating types of the first fat and the second fat and, on a basis of a result of the received input, further establishes a setting about the first pulse sequence, the second pulse sequence, and the third pulse sequence, and the sequence controlling circuitry executes the first pulse sequence, the second pulse sequence, and the third pulse sequence, while maintaining a receiver gain at a same level; and wherein the processing circuitry receives, from a user, an input indicating a plurality of types of fat including an input indicating types of the first fat and the second fat and, on a basis of a result of the received input, further establishes a setting about three or more pulse sequences including the first pulse sequence, the second pulse sequence, and the third pulse sequence, the sequence controlling circuitry executes the three or more pulse sequences, and the processing circuitry extracts signals each related to a different one of the plurality of types of fat, on a basis of pieces of data obtained from the three or more pulse sequences executed by the sequence controlling circuitry as taught in Bydder into Yu in order to gain the advantage of determining what fat signals are of interest, determining what sequence parameters are necessary to collect the images, and collecting signals based on the measured signals for each type of fat in accordance to the total fat spectrum.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN LEE YENINAS whose telephone number is (571)270-0372.  The examiner can normally be reached on M - F 10 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVEN L YENINAS/Examiner, Art Unit 2868